IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


525 LANCASTER AVE APTS, LP               : No. 304 MAL 2015
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
BERKS COUNTY BOARD OF                    :
ASSESSMENT APPEALS, BERKS                :
COUNTY, READING SCHOOL                   :
DISTRICT, CITY OF READING                :
                                         :
                                         :
PETITION OF: BERKS COUNTY BOARD          :
OF ASSESSMENT APPEALS                    :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.